Citation Nr: 0408102	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  99-03 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for the residuals of a 
skull fracture.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for the residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
February 1976.

In March 2001 this matter was before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions in April 
1990, July 1998, and May 1999 by the Department of Veterans 
Affairs (VA), Regional Office (RO) in Columbia, South 
Carolina.  In the April 1990 rating decision, the RO denied 
service connection for a left foot disorder.  In the July 
1998 rating decision, the RO denied an increased evaluation 
for service-connected bilateral hearing loss.  In the May 
1999 rating decision, the RO determined that the veteran had 
failed to submitted new and material evidence to reopen the 
claims of service connection for an acquired psychiatric 
disorder, residuals of a head injury, and residuals of a 
right knee injury.  

The Board denied the appeal for the issues of whether new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, residuals of a skull fracture, and residuals of a 
right knee injury, and entitlement to a compensable 
evaluation for service-connected hearing loss.  In addition, 
the Board remanded the issue of entitlement to service 
connection for a left foot disorder to the RO for further 
development.  In June 2003 the RO granted service connection 
for a left foot disorder, with an evaluation of 10 percent 
effective from January 23, 1990.  This was a full grant of 
the benefit sought.  Therefore, if the veteran disagrees with 
the evaluation or the effective date assigned he must submit 
notice of disagreement to the RO.  This claim is not 
considered part of the current appellate review.  See 
Grantham v. Brown, 114 F.3d (Fed. Cir. 1997).

The veteran appealed the March 2001 decision of the Board to 
the United States Court of Veterans' Appeals (CAVC or Court).  
By Order dated in December 2002, the CAVC vacated and 
remanded those parts of the Board's decision that denied the 
appellant's request to reopen his claims for service 
connection for an acquired psychiatric disorder, residuals of 
a skull fracture, and residuals of a right knee injury.  The 
CAVC did not hear the matter regarding the issue of 
entitlement to service connection for a left foot disorder 
that had been remanded to the RO by the Board.  In addition, 
the CAVC did not issue an order with regard to the issue of 
entitlement to a compensable evaluation for service-connected 
hearing loss, and the Board's decision in that instance is 
presumed to be affirmed.  

The case has been returned to the Board for further review, 
and, the Board will address only those matters "ORDERED" by 
the Court.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)), which substantially modified the circumstances 
under which VA's duty to notify and assist claimants applies, 
and how that duty is to be discharged.  

Subsequent to the enactment of the VCAA, there has been a 
significant amount of analysis pertaining to the effective 
date, the scope, and the remedial aspects of the VCAA.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1344 (Fed. Cir. 2003) (but see Public Law No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003); Conway v. Principi, 
___ F.3d ___, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  See also 
VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOPGCPREC 8-03 (Dec. 22, 2003).

Notwithstanding the uncertainty as to the precise application 
of the VCAA, exemplified in the authorities cited above, in 
this instance, the CAVC vacated the prior Board decision and 
remanded this case to the Board in order that VCAA may be 
properly applied to the stated issues.  The record reflects 
that, in this case, the RO had not considered whether any 
additional notification or development action was required 
under the VCAA.  38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), require the RO to inform a 
claimant as to which evidence VA will provide and which 
evidence the claimant is to provide, and, pursuant to the 
Court's holdings, require remand where the RO failed to do so 
before transferring the case to the Board.  See Quartuccio, 
supra; see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  See also Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002) (holding that the Board must identify any 
VCAA notice documents in the file which comply with 
Quartuccio).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations, as well as subsequent judicial 
caselaw.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In addition, in November 2003, the appellant submitted 
additional medical evidence in support of his claim for 
service connection for a psychiatric disorder to the Board 
for appellate consideration.  The appellant did not submit a 
waiver of initial consideration of this medical evidence by 
the AOJ (agency of original jurisdiction).  In Disabled 
American Veterans, v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) the regulation (38 
C.F.R. § 19.9(a)(2)), which purported to allow the Board to 
consider additional evidence without having to remand the 
case to the AOJ for initial consideration and without having 
to obtain the appellant's waiver was invalidated.  Id.  Thus, 
this case is also remanded to the RO for initial 
consideration of the additional medical evidence.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should provide the appellant 
appropriate notice under the VCAA and 
other controlling authority.  Such notice 
should specifically apprise him of the 
provisions of the VCAA as well as 
evidence and information necessary to 
substantiate his claim, and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, as clarified by Quartuccio, 
supra.

2.  The RO should review the additional 
medical evidence received from the 
appellant in November 2003, and take 
appropriate action.

3.  After the RO undertakes review of the 
issue, to include any additional 
evidentiary development, the appellant 
and the appellant's representative should 
be provided with a supplemental statement 
of the case (SSOC) which contains notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


